DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Further, the language “wherein at least a part of the surface of the separation membrane is an ion exchangeable region in which a functional group having ion exchangeability is modified” is non-sensical and thus indefinite. That is, the claim language describes the region with language that appears functional in nature (i.e., “ion exchangeable” and “is modified”) and does not appear to describe in a distinct manner an actual apparatus feature.
Claim 2 recites the limitation “the ion exchangeable regions”.  This limitation lack proper antecedent basis. 
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (US 8,333,891) in view of Brellisford et al. (“Brellisford”)(US 2017/0145053) and Liu et al. (“Liu”)(US 10,322,382).
Wyatt (fig. 1, 4-6) teaches a field flow fractionation apparatus comprising:
 (re: certain elements of claim 1)  a separation channel comprising an inlet port (near 9, 10) and an outlet port (11) at both ends, and the separation channel forms a space through which a carrier fluid flows between the inlet port and the outlet port (wherein fig. 1 is regarded as teaching the same basic inlet, outlet and channel features shown in fig. 4; see also col. 5, ln. 15-col. 6, ln. 40);
a separation membrane which is a wall surface that defines the separation channel and is parallel to a channel flow in which a carrier fluid flows in the separation channel from the inlet port toward the outlet port, and has a property of permeating the carrier fluid and not permeating particles to be separated (fig. 4 showing separation membrane above separation regions near 20, 21; col. 7, ln. 58-col. 8, ln. 46);
 a discharge port (12) that discharges the carrier fluid having permeated through the separation membrane to outside,
wherein at least a part of the surface of the separation membrane is a region that has been modified with a specific property (col. 10, ln. 5-42);

wherein said specific property is different in at least two of said plurality of regions (fig. 4; col. 10, ln. 5-42 teaching that respective membrane may be configured as segmented separation regions of different compositions/properties to enhance the separation process).

Wyatt as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 1, 2)  wherein the specific property utilizes ion-exchanged functional groups.
Liu, however, teaches that the use of ion-exchanged functional groups in a separation membrane improves the selectivity and permeance of the membrane (col. 3, ln. 34-col. 4 and col. 16).  Indeed, Brellisford teaches that ion exchangeability is a well-known specific property of a separation membrane that can be configured to enhance separation of target materials during cross-flow separation (fig. 2, 3, 4 showing ion-exchange separation membranes; para. 8, 9, 53-55, 82-84, 132, 181-184, 244-250, 312 teaching that it is well-known to configure ion-exchange separation membrane with different specific properties/compositions – including polyethersulfones).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and 

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
February 15, 2021